 DOUGLAS AIRCRAFT COMPANY305Douglas Aircraft Company,a component of McDon-nellDouglasandRobertH.Mourning.Case31-CA-1435March 8, 1973ORDERGRANTING APPEAL ANDGRANTING MOTION TODISMISSCOMPLAINT AND NOTICE OFHEARINGBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn November 16, 1972, the Regional Director forRegion 31 of the National Labor Relations Boardissued his complaint and notice of hearing in theabove-entitled proceeding pursuant to a charge filedby the Charging Party on May 9, 1969. Thereafter,on November 22, 1972, Respondent filed a motion todismiss said complaint with the Chief AssociateAdministrative Law Judge, which was denied onNovember 30,1972. On December 14, 1972, Respon-dent filed with the Board a Request for SpecialPermission to Appeal from Ruling of the AssociateChief Administrative Law Judge, with memorandumin support thereof, contending,inter alia,that theGeneral Counsel, on June 5, 1970, after dismissal ofthe charge on August 7, 1969, by the RegionalDirector, denied a second request for reconsiderationfrom the Regional Director's dismissal of the charge,and closed the case. He therefore requests that thiscomplaint be dismissed and the notice of hearingcanceled.On January 10, 1973, counsel for theGeneral Counsel (hereinafter simply the GeneralCounsel), filed opposition to Respondent's request.The Board, having duly considered the matter, hasdecided to grant the Request for Special PermissiontoAppeal in view of the policy nature of the issueinvolved.In support of its motion to dismiss, Respondentrecites the chronological history of this case, empha-sizing that the second request for reconsideration wasdenied by the General Counsel's Office of Appealson June 5, 1970, upholding the Regional Director'srefusal to issue a complaint, and relying on theBoard's decision inForrest Industries, Inc.,168NLRB 732, which dismissed an unfair labor practicecase without passing on the merits. In that decision, apanel of the Board found that the General Counsel'srejection of the first motion for reconsideration wasICiting,inter aba,such cases asIaidlaw Corporation,171 NLRB 1366,Fibreboard Paper Products Corporation,138 NLRB 550,The Great Atlantic &PacificTea Company,101NLRB 1118,Parkview Gardens,166 NLRB 697;CollyerInsulatedWire,192 NLRBNo. 150,BryantChuckingGrinderCo,160 NLRB 1526. Except for theBryant Chuckingcase, all of the cited casesinvolved a substantive change in the law applied to a case currently pendingbefore the Board,and did not involve an administrative revival of adispositive of the case and concluded that it wouldnot effectuate the purposes of the Act to proceedfurther.In essence,Respondent contends that thepresent complaint is barred by Section 10(b) of theAct because there is no valid charge pending in lightof the prior denials of the appeals on the refusal ofthe Regional Director to issue a complaint.The General Counsel urges rejection of Respon-dent's motion to dismiss complaint, contending thatthe action of the General Counsel's Office of Appealson October 4, 1972, in vacating its second refusal toreconsider and remanding the case to the RegionalDirector for issuance of a complaint, was proper inlight of the Board's amendment of Section 102.19(c)of the Board's Rules and Regulations on March 8,1972. He further urges the retroactive application tothiscase is warranted since the Board has maderetroactive application of substantive and proceduralchanges in other areas.) The General Counsel furthercontends that the issuance of the complaint at thislate date is not barred by Section 10(b) of the Actand asserts that in any event the procedural questionof whether the complaint is now properly issued canbe determined in the context of the substantive issuesto be developed at a hearing.This case, however, does not involve the usualinterpretationsofSection 10(b) since the initialcharge was timely filed, nor does it involve authorityof the General Counsel since concededly, underSection 3(d) of the Act, he is the final authority onthe issuance of the complaint. However, once thecomplaint has issued, the disposition of such com-plaint,as wellas the interpretation of both the lawand the pertinent Rules and Regulations, rests withthe Board.It istrue asthe General Counsel points out that theBoard's amendment of the Rules explicitly author-izesentertaining motions for reconsideration if themoving party establishes that the new evidencewhich has been discovered could not have beendiscovered by diligent inquiry prior to the firstreconsideration,and that no time limitation isimposed.2The issue thus posed to the Board is whether thepolicy of administrative finality enunciated inForrestIndustries, supra,has been substantially modified byour amendment of Section 102.19(c), and whether, ifsuchmodification occurred, it should be appliedretroactively.To the extent thatForrest Industriesappears todismissed charge and issuance of a complaint due to a change in rules.2The language added to Section 102.19(c)on March 8, 1972, stated.Motions for reconsideration of a decision previously reconsidered willnot be entertained, except in unusual situations where the moving partycan establish that new evidence has been discovered which could nothave been discovered by diligentinquiryprior to the first reconsidera-tion202 NLRB No. 65 306DECISIONSOF NATIONALpreclude consideration of a second motion forreconsideration,the amendment of the rules permit-ting such consideration on the limited basis notedconstitutes a modification of the holding in that case.As to retroactivity,the Board,in amending Section102.19(c)on March 8,1972, intended such amend-ment to be applied prospectively,to cases then eitheractively pending on appeal or to future cases. It didnot contemplate nor intend that it be appliedretroactively to cases dismissed under rules in effectat a prior time,and certainly not to a case whoseappeal had been denied for a second time on June 5,1970. Applying such rule change retroactively wouldamount to a repudiation of any concept of adminis-trative finality,restrict the expeditious handling ofcurrent cases, and substantially undermine theLABOR RELATIONS BOARDobjective of Section 10(b), which was to preclude thelitigation of stale charges.Therefore,and without passing on the merits of thecase,the Board concludes that Respondent'smotionto dismiss complaint should be granted.ORDERIt is hereby ordered that the Respondent's Requestfor Special Permission to Appeal from Ruling of theAssociate Chief Administrative Law Judge be, and ithereby is,granted.IT IS FURTHER ORDERED that Respondent'smotionto dismiss complaint and notice of hearing be, and ithereby is,granted.